40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William J. SCHECK;  WJS Group, Limited, Plaintiffs Appellants,v.STATE of Maryland;  William Donald Schaefer, Governor of theState of Maryland;  John Joseph Curran, Jr., AttorneyGeneral of the State of Maryland;  Julie L. Tewey, AssistantAttorney General of the State of Maryland;  Robert N.Mcdonald, Securities Commissioner;  Richard A. Simmons,Investigator, Securities Division Office of the AttorneyGeneral of the State of Maryland, Defendants Appellees.
No. 93-2212.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 13, 1994.Decided Nov. 2, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-93-2459-JFM).
William J. Scheck, appellant Pro Se.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants William J. Scheck and WJS Group, Limited, appeal from the district court's order dismissing their action against the State of Maryland and various officials of the state.  The district court dismissed the action based upon Eleventh Amendment immunity, the court's local rules, and abstention.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Scheck v. Maryland, No. CA-93-2459-JFM (D. Md. Aug. 31, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court relied upon Younger v. Harris, 401 U.S. 37 (1971), in its decision to abstain from further action